Citation Nr: 0101715	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  98-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Appeal of initial assignment of rating for service-
connected residuals of cervical spine fracture at C3-4, 
initially rated noncompensably disabling.

2.  Entitlement to service connection for a ventral hernia, 
secondary to service-connected heart disease.

3.  Entitlement to service connection for a thumb injury with 
arthritis.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

5.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to January 
1949, and from April 1949 to May 1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from November 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  The November 1997 rating 
decision granted service connection for cervical spine 
fracture at C3-4 and assigned an initial noncompensable 
rating effective from August 1997, and denied service 
connection for rheumatoid arthritis or chronic disability 
manifested by right thumb injury with arthritis, 
gastroesophageal reflux disease, and arthritis of the lumbar 
spine.  The April 1998 rating decision denied service 
connection for a ventral hernia as a result of heart surgery 
for service-connected heart disease.  

The issues of entitlement to service connection for a ventral 
hernia, secondary to service-connected heart disease; service 
connection for a thumb injury with arthritis; service 
connection for gastroesophageal reflux disease; and service 
connection for arthritis of the lumbar spine are addressed in 
the REMAND section following this decision.

The November 1997 rating decision on appeal also denied 
service connection for bilateral hearing loss, tinnitus, and 
a deviated nasal septum.  The veteran was informed of this 
decision by letter dated in December 1997, and submitted a 
Notice of Disagreement with these denials in June 1998.  A 
Statement of the Case pertaining to these issues was sent to 
the veteran on July 15, 1998, along with enclosures and 
notice of the veteran's appellate rights.  It does not appear 
from the record that any further communication was received 
from the veteran or his representative pertaining to these 
issues until receipt of a VA Substantive Appeal, VA Form 9, 
on June 13, 2000, which included these issues.  As the record 
appears to reflect that the VA Substantive Appeal, VA Form 9, 
was not received until over 60 days after the issuance of the 
Statement of the Case, and beyond the one year period from 
date of notice of the rating decision, the Board hereby 
refers to the RO for initial determination the question of 
whether the veteran has submitted a timely substantive appeal 
as to the issues of entitlement to service connection for 
bilateral hearing loss, tinnitus, and a deviated nasal 
septum.  See 38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§§ 20.202, 20.302 (2000).  


FINDING OF FACT

The veteran's cervical spine fracture at C3-4 is manifested 
by moderately severe arthritis, and moderate limitation of 
motion, including due to pain on motion and fatigability, and 
demonstrable deformity of vertebral body of mild posterior 
angulation at the level of C3-4.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for a cervical spine 
fracture at C3-4 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5290 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a 20 percent or higher rating is 
warranted for his service-connected cervical spine fracture 
at C3-4.  He contends that his cervical spine disability 
includes loss of joint space at C3-4 and moderately advanced 
degenerative joint disease with osteophyte formation, which 
result in pain on use and limitation of motion.  Therefore, a 
favorable determination has been requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  With regard to this issue, VA and private treatment 
records have been obtained, and the veteran has been provided 
a VA examination.  

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
A rating contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate Diagnostic 
Code, then assigning the most closely corresponding rating.  
38 C.F.R. § 4.7.  The rating is intended to reflect the 
extent to which a disability diminishes a veteran's ability 
to function under conditions of ordinary daily life and, as 
far as practicable, to indicate the extent to which the 
current disability impairs earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10.  In accordance with 38 C.F.R. 
§§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the service medical records 
and all other evidence of record pertaining to the history of 
the veteran's service-connected cervical spine disability. 

In assessing the degree of disability attributable to a 
service-connected disability, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for cervical spine fracture by the 
November 1997 rating decision on appeal, initially rated as 
noncompensably disabling under Diagnostic Code 5290 based on 
the report of a September 1997 VA examination. 

Diagnostic Code 5285 provides for a 60 percent rating for 
residuals of a vertebral fracture if the disability is 
without cord involvement, and there is abnormal mobility 
requiring a neck brace (jury mast).  Other cases are to be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  38 C.F.R. § 4.71a. 

Diagnostic Code 5290 provides that slight limitation of 
motion of the cervical spine warrants a 10 percent rating.  
Moderate limitation of motion of the cervical spine warrants 
a 20 percent rating.  Severe limitation of motion of the 
cervical spine warrants a 40 percent rating.  38 C.F.R. 
4.71a. 

Further, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

According to the report of the September 1997 VA examination, 
the veteran reported constant neck pain, which was in fact 
his most adamant complaint.  The veteran said that this pain 
caused lack of endurance and pain in the shoulder blades and 
down his arms, that he used Daypro 600 mg bid for this, and 
that, even though he had acid reflux, it decreased the pain.  
Regarding flare-ups, the veteran said that his bad times were 
when the weather changed, and that he had pain with anything 
that necessitated lots of range of motion in the back and/or 
neck.  It was noted that the main problems with the flare-
ups, especially with the weather change, were markedly 
decreased range of motion and marked increase in the severity 
of pain.  It was noted that there was an audible crepitus and 
crunching sound with range of motion of the neck.  Forward 
flexion of the cervical spine was to 30 degrees, extension 
was to approximately 30 degrees, lateral bend was to 30 
degrees, and lateral rotation was to approximately 35 degrees 
with audible crunching.  This was both active and passive.  
It was noted that the veteran had painful range of motion of 
the cervical spine throughout its entire range of motion with 
audible and palpable crepitus with range of motion.  It was 
noted that he had somewhat straightening of the normal 
lordotic curve of the cervical spine.  Neurological 
abnormalities were not present on physical examination and 
the musculature of the back showed no evidence of spasm and 
was nontender to palpation.  The diagnosis was mild 
hypertrophic spondylosis of the dorsal spine and mild dorsal 
scoliosis.  

Radiographic examination conducted at the time of the 
September 1997 VA examination showed loss of normal anterior 
cervical curvature with posterior angulation at the level of 
C3-4.  Moderately severe degenerative changes were noted in 
the lower portion of the cervical spine and there was 
apparent mild posterior displacement of C5-6.  The impression 
was moderately severe degenerative changes in the lower 
portion of the cervical spine, and loss of normal anterior 
cervical curvature, mild posterior angulation at the level of 
C3-4.  

Based on a thorough review of the record, the Board finds 
that the evidence supports an increased evaluation for the 
veteran's service-connected cervical spine fracture at C3-4.  
The disability picture presented reflects that the veteran's 
service-connected cervical spine fracture at C3-4 is 
manifested by moderately severe arthritis, and moderate 
limitation of motion, including due to pain on motion and 
fatigability, and demonstrable deformity of vertebral body of 
mild posterior angulation at the level of C3-4.  

With regard to the range of motion of the veteran's cervical 
spine, as recorded in the September 1997 VA examination 
report, the cervical spine ranges of motion are numerically 
measured to be from slight-to-moderate, with all ranges of 
motion from 30 to 35 degrees.  However, in accordance with 
the holding of the United States Court of Appeals for 
Veterans Claims in DeLuca, 8 Vet. App. 202, the Board 
recognizes that pain, weakness, or fatigability may result in 
additional functional limitation.  The Board notes that the 
veteran credibly reported pain with motion and weakness, 
there was clinical observation of pain with all range of 
motion testing, and there are clinical findings of 
degenerative arthritis and crepitus with motion of the 
cervical spine.  Based on this evidence, the Board finds that 
the veteran undoubtedly has additional limitation of motion 
due to pain on motion and weakness.  Accordingly, the Board 
finds that, with consideration of pain and weakness with 
motion of the cervical spine in accordance with 38 C.F.R. 
§ 4.40 and 4.45, the functional loss of motion more nearly 
approximates "moderate" limitation of motion of the 
cervical spine.  For this reason, a 20 percent rating for 
moderate limitation of motion is warranted under Diagnostic 
Code 5290.  

However, even with considerations of the veteran's reports of 
pain and fatigability, the veteran's cervical spine 
disability is not productive of limitation of motion more 
nearly approximating "severe" limitation of motion of the 
cervical spine under Diagnostic Code 5290.  38 C.F.R. 
§ 4.71a.  While pain has been noted on range of motion 
testing, painful motion is considered limited motion only 
from the point that pain actually sets in, in this case at 30 
degrees of forward flexion, backward extension, and lateral 
flexion, and 35 degrees of lateral rotation.  The functional 
loss due to pain is to be rated at the same level as the 
functional loss where motion is impeded.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); VAOPGCPREC 8-98. 

The Board observes that the September 1997 VA radiographic 
examination report constitutes demonstrable evidence of 
deformity of the vertebra C3-4, specifically a loss of normal 
anterior cervical curvature with posterior angulation at the 
level of C3-4.  There is no cord involvement or requirement 
of a neck brace.  For the demonstrable deformity following a 
fracture of the cervical spine at C3, an additional 10 
percent is warranted under Diagnostic Code 5285.  38 C.F.R. 
§ 4.71a.  As such, the Board finds that the criteria for a 30 
percent rating for a cervical spine fracture at C3-4 have 
been met for the entire period of the claim.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5290. 

The issue on appeal regarding the appropriate rating for 
cervical spine disability presents an "original claim" as 
contemplated under Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found).  However, because the veteran's original 
claim for service connection was filed in August 1997, and 
the VA examination which demonstrated that the veteran was 30 
percent disabled due to this disability was conducted soon 
thereafter in September 1997, and there is no subsequent 
evidence demonstrating significant worsening or improvement 
of the cervical spine disability during the pendency of the 
claim, the Board finds that a 30 percent rating is warranted 
for the entire period of this claim and a staged rating is 
not warranted for any period. 


ORDER

A 30 percent rating for a cervical spine fracture at C3-4 is 
granted.


REMAND

The veteran maintains, in substance, that he incurred a 
ventral hernia as a result of a December 1997 surgery for his 
service-connected heart disability.  He also asserts that he 
incurred a thumb injury with arthritis, gastroesophageal 
reflux disease, and arthritis of the lumbar spine due to his 
military service.  Accordingly, a favorable determination is 
requested regarding his appeal for service connection for 
these disorders.

The Board notes that it is unclear as to which thumb the 
veteran refers.  The veteran's August 1997 claim does not 
specify the thumb for which he seeks service connection.  The 
November 1997 rating decision denied service connection for 
rheumatoid arthritis or chronic disability manifested by 
right thumb injury with arthritis.  In correspondence 
received by the RO in July 1998, the veteran noted that he 
"had a surgery a year ago on my left thumb due to the left 
thumb injury."  Later correspondence submitted by the 
veteran also fails to address which thumb he was claiming.

In addition, the Board notes that the veteran's service 
medical records indicate treatment in service for an acute 
low back strain.  The veteran is now contending that his 
current arthritis of the lumbar spine is etiologically 
related to that low back strain injury in service.  The 
November 1997 denied the veteran's service connection claim 
as not well grounded, finding that there was no medical 
evidence of record to demonstrate a nexus between currently 
diagnosed arthritis of the lumbar spine and acute low back 
strain in service. 

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time on the remaining 
issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  For these reasons, a remand is 
required.  



Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
ventral hernia, a thumb injury with 
arthritis, gastroesophageal reflux 
disease, and arthritis of the lumbar 
spine since service.  Thereafter, in 
light of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any clinical records 
indicated which have not been previously 
secured, including any records concerning 
any surgery on either of the veteran's 
thumbs.

2.  When the above development is 
completed, the RO should schedule the 
veteran for VA examinations by 
appropriate specialists, if available, to 
determine the etiology, nature, and 
extent of any ventral hernia, thumb 
injury with arthritis, gastroesophageal 
reflux disease, and arthritis of the 
lumbar spine.  All indicated tests should 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s), and the examiner(s) 
should indicate in writing that the 
claims file has been reviewed.  The 
examiner(s) should provide opinions as to 
whether it is at least as likely as not 
that the veteran's: a) current ventral 
hernia is related to a December 1997 
surgery; b) current thumb arthritis, or 
rheumatoid arthritis, is related to any 
injury or disease during service; c) 
gastroesophageal reflux disease is 
related to any injury or disease during 
service; and 
d) arthritis of the lumbar spine is 
related to any injury or disease during 
active duty service.  A complete rational 
for all opinions expressed should be 
provided.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  If the benefits sought on appeal 
remain denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran and 
his representative should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to assist the veteran in 
additional development of his claim, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran 
until he is notified.  The veteran has the right to submit 
additional evidence and 

argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 


